Title: To John Adams from Artemas Ward, 23 October 1775
From: Ward, Artemas
To: Adams, John


     
      Roxbury Camp October 23. 1775
      Sir
     
     Yesterday I Received your favour of the fifth Instant, a week after the arival of Mr. Lynch, although I had been twice in his company be­fore. I have indeavoured to treat the Gentlemen Committe with Decency and Politeness, I invited them to Roxbury twice. The day after I invited them Mr. Lynch came to Roxbury, but did not dine with me, he being Ingaged to dine with Genl. Washington as he said. The next day I was at Cambridge, and mentioned to Washington his and the Committee dining with me. He answered they could not untill they had finished their business and he would let me know when they would come and dine with me. Major Osgood informs me Genl. Washington told the Committee that I depended on their dining with me this day. This day Genl. Gates wrote to the field officers of the Connecticut forces, that the Committee did accept their invitation to dine with them, and accordingly came and dined with them. When they came I informed them I expected they would have dined with me, they said they thought till then, that accepting of the one invitation, was accepting the other; that is they were one and the same invitation. I afterward invited them to dine with me tomorrow. They told me if they did not set out on their Journey they were Ingaged to dine with Genl. Putnam. I think I have given a true state of facts, and now Judge whither, I have been deficient in inviting, and whither I have not been Ill treated. What would not some men do, to make this Colony and the Inhabitants thereof appear contemptible?
     
     
      Octr. 30. 1775
     
     They do not boast so much of the Riflemen as heretofore. Genl. Washington has said he wished they had never come. Genl. Lee has damned them and wished them all in Boston. Genl. Gates has said, if any capital movement was about to be made the Riflemen must be moved from this Camp. I am in great concern about the raising a new army, for the Genious of this people is different from those to the southward. Our people are Jealous, and are not Inclineable to act upon an Implisit faith, they Chuse to see and Judge for themselves. They remember what was said of them by some that came from the Southward last summer, which makes them backward in Inlisting or manifesting a willingness to Inlist. Its my opinion we should have began a month ago to Ingage men for another Campain. If the present armys time should be out, and no other secured I fear the Enemy will take advantage thereof. I wish Genl. Frye might be provided for. I think him a good man for the service, and am very sorry he has not been provided for by the Continental Congress before this time. Some have said hard things of the officers belonging to this Colony, and despised them, but I think as mean as they have represented them to be, there has been no one action with the enemy, which has not been conducted by an officer of this Colony, except that at Chelsea, which was conducted by Genl. Putnam.
     I am this moment informed, that Major Tupper of this Colony and off of the army hath seized two Vessels at the Vineyard loaded with oyl, Belonging to Holmes, and Coffin in Boston two Tories, and has Carried them into Plymouth he having been dispatched for that purpose. He now desires to resign his command in the army, and take the command of one of those vessels, when fitted out for a Privateer.
     You mentioned the scene is thickning, I hope as that thickens our deliverance approaches. I have no doubt, but we shall finally come off victorious, if we continue persevering. There has not been one action with the enemy, without a signal appearance of Divine Providence in our favour. If so what reason can we have to doubt of sucess more than when we began.
     I should have wrote you before, but was prevented by Indisposition and frequent avocations of a pulick nature, and probable you may think I had better have spent my time some other way than in writing the above. I hope you will excuse all the foregoing Inaccuracies and honor me with a line, in the mean time I rest your affectionate friend and humble Servant,
     
      Artemas Ward
     
    